Case 1:19-cv-01834-AMD-CLP Document 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LARSELLA OGLESBY,
Plaintiff,
-against-—
ALLTRAN FINANCIAL LP, LVNV
FUNDING LLC, RESURGENT CAPITAL
SERVICES, LP and FIRST NATIONAL
COLLECTION BUREAU, INC.,

Defendant.

Defendant, FIRST NATIONAL

attorneys, Barron & Newburger, P.C.,

follows:

1. Defendant acknowledges being sued pursuant to Federal

COLLECTION

Filed 06/21/19 Page 1 of 11 PagelD #: 122

ANSWER
19-CV-01834 (AMD) (CLP)

BUREAU, INC., by its

answers plaintiff's complaint as

and

State law, but denies any violation thereof.

2. Defendant admits the allegations contained in paragraph

“2" of the complaint.

B. Defendant denies knowledge or information sufficient to

om a belief as to the allegations contained

complaint.

4, This

in paragraph “3” of the

paragraph contains no factual allegations directed

against the answering defendant and does not require an admission or

denial.

1|Page
Case 1:19-cv- -
e 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 2 of 11 PagelD #: 123

against

denial.

against

denial.

against

denial.

against

denial.

against

denial.

wet Qt ene

the

the

the

the

the

10.

dis

This paragraph com

answering defendant an

This paragraph contains no

answering defendant and does

This paragraph contains no

answering defendant and does

This paragraph contains no

answering defendant and does

This paragraph contains no

answering defendant and does

the complaint.

tains no factual

Defendant admits the allegations cont

allegations directed

d does not require an admission OF

factual allegations directed

not require an admission of

factual allegations directed

not require an admission of

factual allegations directed

not require an admission of

factual allegations directed

not require an admission ofr

ained in paragraph

Defendant admits the allegations contained in paragraph

“11” of the complaint

form a be

ee

complaint.

Defendant denies knowledge or information sufficient to

lief as to the allegations contained in paragraph

m12° cf the

2|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 3 of 11 PagelD #: 124

Les
form a belief

complaint.

de
form a belief

complaint.

Le
form a belief

complaint.

Ar.
form a belief

complaint.

ee
form a belief

complaint

12.
form a belief

complaint.

LS.
form a belief

complaint.

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “13” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “14” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “15” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “16” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “17” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “18” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “19” of the

3|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 4 of 11 PagelD #: 125

20.
form a belief

complaint.

21.
form a belief

complaint.

22.
form a belief

complaint.

eo.
form a belief

complaint.

24.
form a belief

complaint.

25;
form a belief

complaint.

26.
form a belief

complaint.

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “20” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “21” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “22" £ the

Defendant denies knowledge or information sufficient to

as to the allegation contained in paragraph “23” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “24” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “25” ef the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “26” of the

4|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 5 of 11 PagelD #: 126

27. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “27” of the

complaint.

28. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “28” of the

complaint.

29. Defendant denies knowledge or information sufficient to
form a belief as to the allegation contained in paragraph “29” of the

complaint.

30. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “30” of the

complaint.

Sil Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “31” of the

complaint.

32. Defendant admits sending correspondence to plaintiff on
or about May 29, 2018, and would refer the Court to Exhibit “I” for the

exact wording of that correspondence.

33. Defendant admits sending correspondence to plaintiff on
or about May 29, 2018, and would refer the Court to Exhibit “I” for the

exact wording of that correspondence.

5|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 6 of 11 PagelD #: 127

34. Defendant admits sending correspondence toa plaintiff on
or about May 29, 2018, and would refer the Court to Exhibit “I” for the

exact wording of that correspondence.

35. Defendant denies knowledge or information sufficient to

form a belief as to the allegations contained in paragraph “S5" of the

complaint.

36. Defendant denies each and every allegation contained in

paragraph “36” of the complaint.

37. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “37” of the

complaint.

38. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “38” of the

complaint.

39. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “39” of the

complaint.

40. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “40” of the

complaint.

41. Defendant denies each and every allegation contained in

paragraph “41” of the complaint.

6|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 7 of 11 PagelD #: 128

42. Defendant denies each and every allegation contained in

paragraph “42” of the complaint.

43. Defendant denies each and every allegation contained in

paragraph “43” of the complaint.

44, Defendant denies each and every allegation contained in

paragraph “44” of the complaint.

45. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “45” of the

complaint.

46. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “46” of the

complaint.

47. Defendant denies each and every allegation contained in

paragraph “47” of the complaint.

48. Defendant denies each and every allegation contained in

paragraph “48” of the complaint.

49, Defendant denies each and every allegation contained in

paragraph “49” of the complaint.

50. Defendant denies each and every allegation contained in

paragraph “50” of the complaint.

Sl. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in Ppatagraph “51” of the

complaint.

7|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 8 of 11 PagelD #: 129

5?
form a belief

complaint.

SS .
form a belief

complaint.

54.
form a belief

complaint.

85.
form a belief

complaint.

56.
form a belief

complaint.

Bi.
form a belief

complaint.

58 «
form a belief

complaint.

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “52” of the

Defendant denies knowledge or information sufficient Eo

as to the allegations contained in Paragraph. “S3" of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “54” of the

Defendant denies knowledge or information surticient. to

as to the allegations contained in paragraph “55” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “56” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “57” of the

Defendant denies knowledge or information sufficient to

as to the allegations contained in paragraph “58” of the

8|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 9 of 11 PagelD #: 130

99. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “59” of the

complaint.

60. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “60” of the

complaint.

61. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “61” of the

complaint.

62. Defendant repeats and realleges its previous admissions

and denials contained in paragraphs “1” through “61” of the complaint

63. This paragraph contains no factual allegations directed

against the defendant and does not require an admission or denial.

64. This paragraph contains no factual allegations directed

against the defendant and does not require an admission or denial.

65. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “65” of the

complaint.

66. Defendant denies knowledge or information sufficient to
form a belief as to the allegations contained in paragraph “66” of the

complaint.

67. Defendant admits the allegations contained in paragraph
“e7” of the complaint.

9|Page
Case 1:19-cv-01834-AMD-CLP Document 32 Filed 06/21/19 Page 10 of 11 PagelD #: 131

68. Defendant denies each and every allegation contained in

paragraph “68” of the complaint.

69. Defendant repeats and realleges its previous admissions
and denials contained in paragraphs “1” through “38” of the complaint.
70. This paragraph contains no factual allegations directed
against the answering defendant and does not require an admission or

denial.

71. Defendant denies each and every allegation contained in

paragraph “71” of the complaint.

72. Defendant denies each and every allegation contained in

paragraph “72” of the complaint.

73. Defendant denies each and every allegation contained in

paragraph “73” of the complaint.

74. Defendant denies each and every allegation contained in

paragraph “74” of the complaint.

WHEREFORE, defendant respectfully requests that plaintiff's

complaint be dismissed.

Dated: New City, NY
June 21, 2019

 

7

ARTHUR SANDERS, ESQ.
BARRON & NEWBURGER, P.C.
Attorneys for defendant
30 South Main Street
New City, NY 10956

845-499-2930
10|Page
Case 1:19-cv-01834-AMD-CLP Document 32

THs

AHMAD KESHAVARZ, ESQ.
Attorney for plaintiff

16 Court Street - 26t Floor
Brooklyn, NY 11241

Filed 06/21/19 Page 11 of 11 PagelD #: 132

11|Page
